Matter of Fowler v Fowler (2019 NY Slip Op 01925)





Matter of Fowler v Fowler


2019 NY Slip Op 01925


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


239 CAF 18-00110

[*1]IN THE MATTER OF JAKE ROSS FOWLER, SR., PETITIONER-RESPONDENT,
vCRYSTAL LEE FOWLER, RESPONDENT-APPELLANT. 


SCOTT T. GODKIN, UTICA, FOR RESPONDENT-APPELLANT.
DIANE MARTIN-GRANDE, ROME, FOR PETITIONER-RESPONDENT.
TIMOTHY A. BENEDICT, ROME, ATTORNEY FOR THE CHILD.
DOUGLAS M. DEMARCHÉ, JR., NEW HARTFORD, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Gerald Neri, R.), entered December 22, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole legal custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court